 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union 481, International Brotherhood of Elec-tricalWorkers,AFL-CIO (Amick Electric Compa-ny) and Cecil D.Miller.Case 25-CB-1157April 5, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn December 30, 1971, Trial Examiner Myron S.Waks issued the attached Decision in this proceeding.Thereafter,General Counsel filed exceptions and asupporting brief, and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings,and conclusions and to adopt hisrecommended Order.ORDERPursuant to Sectionl0(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEMYRON S. WAKs. Trial Examiner: This matter was heardon July 15, 16, and August 2, 1971,' pursuant to a chargefiledMarch 31, and a complaint issued on May 19. Thecomplaint alleges that the Union and Amick Electric Com-pany, the Employer involved,at all times material hereinhad an arrangement,understanding,and practice, wherebymembers ofthe Respondent are retained in preference toemployees working on permit, and whereby continued em-ployment with Amick is conditioned upon reissuance byRespondent of work permits.The coin laint also allegesthat on March 8, in accordance with the foregoing arrange-mentor understanding, Respondent attempted to cause anddid cause Amick to discharge or lay off Cecil Miller 2 (1)because Miller is not a member of the Respondent; (2)because Respondent withdrew its prior consent to the con-tinued employment of Miller by refusing to reissue Millera work permit; (3) because Respondent sought to causeAmickto retain members of Respondent and persons issuedwork permits by Respondent instead of Miller. The com-iUnlessotherwise indicated,the dates referredto herein occurred in 1971.2The Employerat no timesought tointervene in thisproceeding, andcounsel's appearanceon his behalf is erroneously set forth in the record.plaint furtheralleges,as amended at the hearing (after 3days' notice to Respondent), that on or about April 19 Re-spondent purported to withdraw its objections to Amick'semployment of Miller and thereafter on or about April 23Respondent attempted to cause and did cause Amick to layoff and discharge Miller for the reasons set forth above andbecause Miller filed charges against the Union. The Re-spondent in its answer denied thecommissionof any unfairlabor practices.3All parties were represented at the hearing and were af-forded full opportunity to be heard, to introduce relevantevidence, to present oral argument, and to file brief ,4 Thepparties waived oral argument; briefs were received from theGeneral Counsel and Respondent on October 12. Based ona consideration of the entire record herein, the briefs of theparties, and upon my observation of the witnesses, I makethe following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYRobert Leon Amick,an individual proprietorship, d/b/aAmick Electric Company,has its principal office and placeof business at Anderson, Indiana,where he is engaged as anelectrical contractor in the building and construction indus-try.During the past year Amick purchased and receivedgoods and materials valued in excess of $50,000 which weretransferred to his Anderson facility directlyfrom Statesother than the State of Indiana.In addition,during the pastyear Amick in the course of his business performed servicesin excess of$50,000 for Brockway Glass Corporation whichannually manufactures, sells, and ships from its Indianaplant finished products valued in excess of $50,000 directlyto points located outside the State of Indiana.Upon theforegoing facts,I find that Amick is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDI find that Local Union 481, International Brotherhoodof ElectricalWorkers is a labor organization within themeaning of Section 2(5) of the Act.1.Background and the issues presentedfor determinationThe Employer, is a member of the National ElectricalContractors Association (herein NECA), Indianapolis Divi-sion,North Central Indiana Chapter. As a member ofNECA, Amick is a party to a collective-bargainingagreement with the Union which includes an exclusive hir-ing hall referral procedure. Under article VIII of the con-tract it is provided:(1)The Union shall be the sole exclusive source of7Respondent objectedto the permitted amendmentof the complaint at thehearing relatingto the further layoff or discharge of Miller on April 23 asprejudicialin that it was untimely made.The Respondent prior to the grant-ing of the amendment had indicated it was aware of the facts relating to theApril employmentand discharge of Miller.In any event there was a 2-weekadjournment in this matter after which Respondent had theopportunity tocross-examine the GeneralCounsel'switnesses who had testified to Miller'sAprilemployment and discharge and thereafter go forward withRespondent's defense.Particularlyin these circumstances,I reaffirm myruling permitting the amendment to the complaint.e Respondent'smotion to dismissthe complaint, made at the end of thehearing andupon whichruling was reserved, is disposedof in accordancewith the decision hereinafter set forth.196 NLRB No. 20 LOCAL UNION 481, ELECTRICALWORKERS105referrals of applicants for employment, (2) the Employ-er shall have the right toreject anyapplication foremployyment, (3) theUnion shall select and refer appli-cants for employment without discrimination againstsuch applicants by reason of membership or nonmem-bership in the Union,and such selection and referralshall not be affectedin any way byrules,regulations,bylaws, constitutional provisions or any other aspect orobligation of union membership policies or require-ments.All such selection and referral shall be in ac-cordance with the procedure set forth in this Article.Article VIIIfurther provides for four separate groupings ofemployees based on criteria such as experience,residence,and examination status,and for the registration of employ-ees on an "out-of-work list" in order of the dates they re$-ister for employment.Under the terms of the contract inreferring out applicants for employment each group is to beexhausted in order of its priority,and in order of the chrono-logical listing of employees on the out-of-work list withinthe group.There is no issue in this case with regard to the lawfulnessof the employment referral provisions of the contract. Noris there any question as to the lawfulness of the referralprocedure requirement that an employee who has been ter-minated or laid off from his regular employment register onthe out-of-work list be dispatched in accordancewith theprovisions of the contract.Thus to theextent the referralprocedure is involved in this case it pertainsonly to thealleged unlawful arrangements between the Union and theEmployer used in the operation of the hall to implement thelawful contract procedures for referral.In the operation of the hall each referred employee isprovidedwith a referral slip which he leaves with the em-ployer;in addition each referred employee isprovided witha paid-up dues receipt if he is a member,or if a nonmembera temporary working card5bearing an expiration date 1week from issuance,to present to the steward on the job asevidence that he was dispatched from the hall.There is norequirement that the nonmemberemployee paya fee for thereceipt ofa temporary work card. The Unionat all timesrelevant herein maintained a locked box in the union halland the employees upon receiptof the temporary work cardmay or maynot drop a contributionto the Union in this boxand there isno way that the Union isinformed or recordskept whether or not theemployee voluntarilycontributes tothe Union .6The reasons for the dated card,as stated byTaylor, the Union's business agent,is to enablethe Unionto spot checkthe employer's payment of fringe benefits (acardex system is maintainedfor this purpose for membersof the Union);to provide the occasionwhich the Unionhopes the employee will use to makea voluntarycontribu-tion;and to assist theUnion to checkon the employmentstatus of the work card holder if his card shows he has notbeen in for several weeks before issuing him a new tempo-rarycard.Where an employee has been terminated orlaid off thecontract requires that a termination slip beSThe card received by the nonmember which is designated a "temporarywork card,"is referred to at various times in the record as a "work permit"or "permit"and sometimes so referred to in this Decision,particularly whenreferring to conversations that occurred.6This is based on the testimony of Business Agent Taylor The only otherwitness who testified pertaining to this was Miller.Miller testified to variousdates when the method of collection of the money for the renewed workingcard changed and finally conceded on cross-examination that he did notknow when the voluntary method without identification started and that itmay be that it was in late 1970.In any event there is no issue in this case thatthe reason Miller was refused a work card was because he at any time failedto pay a contribution for the cardsigned b the foreman and the steward on the job. Ordinari-ly the Union receives a termination slip from the employerto inform it of the change in an employee's status.At timesthe employer neglects to inform the Union of a terminationor layoff but the Union may learn of an employee's changeof status from the AssistantBusinessAgent or the stewardon the 'ob. In any event if the employee has been terminatedor laidjoff the Union will not issue a new temporary workcard when that employee applies for it but will withhold ituntil the employee is eligible for referral to a job when hecomes to the top of the out-or-work list followingregistra-tion.It is the Union's positionin this casethat the reasonMiller, the charging party, was denied the issuance of awork card was because he had been terminated from his jobwith Amick and was not pursuant to any unlawful arrange-ment between the Union and Amick whereby the continua-tiQn of an employee's employment status was conditionedon the reissuance of a work card by the Union. Accordingly,the first issue posed herein is whether or not Miller's em-ployment status with Amick had ceased at the time he wasrefused a working card on or about March 8. Further issuesin accordance with the complaint are whether the Unioncaused or attempted to cause Miller's selectionfor layoff onMay 23 because he filed a charge under the Act and/orbecause the Union caused or attempted to cause the em-ployer to give a preference in employment retention toRespondent'smembers;further, whether the alleged pref-erence was pursuant to an arrangement or understandingbetween the Employer and the Union. As to the unlawfularrangements or practices alleged herein the record evi-dence adduced pertained substantially to the experience ofMiller to which we now turn.2. Sequence of events leading to Miller'stermination slip on March 31CecilMiller, the charging party, first began his employ-ment with Amick in the fall of 1968. Miller was referred toAmick as a journeyman wireman by the Union. During theperiod of time Miller was employed by Amick he was nota member of any union. Miller renewed his work card with-out incident until the matters here involved. In 1969 Millerwas made a foreman. He continued in this position until theevents here in issue.During 1971 Miller worked on theBrockway Glass job for Amick. Miller worked on February11, but it was reported to Amick by general foreman BryantthatMiller was ill when he left work. The following dayFebruary 12, Amick learned that Miller reported to theCompany that he was ill and would be off work. On orabout February 21 Miller called Amick to tell him he wasbetter and able to return to work. Amick replied that he wasnot too busy at that time. Miller then suggested to Amickthat he take a 2-week vacation and Amick agreed to this.Miller was not paid for the time he took off.In instances7Miller's status as a foremanand whether he performedduties whichmade him asupervisor within Sec. 2(11) of the Act was put in question bythe Respondent. There was testimony by Miller that prior to 1970 he hadexercisedauthority which would have madehim a supervisor underthe Act.Thereafter,and whileworking for Amuck on the Brockway Glass job in 1971,he continuedto receiveforeman'spay, and whileitwas not exercised, theonly supervisory authorityhe continuedto have wasto recommend thediscipline of an employeeHowever, sinceIfindinfrathatMiller was re-placedas foremanprior to the events relevantto the disposition of this case,his earlier status is not determinative of the violations here alleged.8Amick testifiedthat he does notpay employeeson vacation.The existingcollective-bargainingcontract provides for an employees' benefitprogramrequiring that 1 percent of the employees'grossmonthly pay be forwardedContinued 106DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen an employee was not presentat work because of ill-nessthe Company's payrollcarried the notationregardingthe employee thathe was "offsick" or if the employee wason vacation it carried the notation"vacation."In the caseof Miller thepayroll list forthe weeksending February 21and February 28 bore onlythe notation"off" or "off work."Miller ceasedto be listed on the payroll of the Companyafter theweek endingFebruary 28. And Amick admittedthat he had replaced Millerin his position as foreman beforehe nextheard fromMiller on orabout March 8.In the meantime,according to Jines, the union stewardfor Amick on the Brockway Glass job, he was approachedby Amick in late February while hewas workingat the printtable.Present at the following conversation,as testified toby Jines,were Jines,General ForemanBryant,9 and Amick.Amick toldJinesthatwork was gettingslow and that he,Amick,was goingto cut down on thenumber of men.Amick furtherstated, that Alton Gillian (a member of Re-spondent)had been off sick for 2 weeks and that he wasgoing to terminate him and mailhim his check. Amick thenquestioned Jines concerningthe whereabouts of Miller andtold Jinesthathe was goingto pick up Miller's tools andsend Miller his terminationslip and check. Jmes furthertestifiedthat he reportedthe terminationof Miller to Assist-ant BusinessAgent Storms abouta week later.Storms,1°who makes out adaily reportof his activitiesto the Union'sbusiness agent,Taylor,reflected in his reportof February17 thathe, Storms,had a conversationwith Amick whostated he was layingoffMiller and asked Storms to takeMiller hischeck; furthermoreStorms' reportforMarch 2includes the statementthat Jines reported to him that Am-ick told Jines that he had laidoffMillerabout a weekearlier.No termination slip waspresentedto, or signed by,Jines at thetimefor eitherMiller orGillian, who admittedlywas laid offor terminated during theweekending February28.Amickadmitted talking to Storms sometimein Februaryand that the "layoff"of Miller was mentioned.Amick how-ever,deniedthat he asked Stormsto take Millerhis checkor thathe told Storms he was laying Miller off.Accordingto Amick,Storms askedwhat Amick was "going todo aboutMiller." Amick didnot recall answeringStorms although hetestifiedthat so faras he was concernedthe only matterdiscussed in that conversation relatedtoMiller.Amickcouldoffer no explanationas to whyStormsbrought thematterup and whilehe speculatedthat it was because Millerwas a permit man, headmitted that he had other permit menon his jobsand so faras he could remember Storms hadnever singledout otherpermit men.Amick initiallytestifiedhe could not recall anyconversa-tionwithJinesduring FebruaryregardingMiller.Whenpressed further on cross-examinationAmick s testimony be-came somewhatequivocal. Anuck admittedthat he cameout looking for Miller'stools aboutthe timeof the allegedconversation.He first testified,however, he could not ` re-member"whether he had a conversation with Aries at thattime about looking forMiller's tools orMiller's layoff. Hisfurther responseto similar questions were"I don't thinkso." "I doubt it." Ultimately, while he deniedstating to Jinesthathe was going to mail Millerhis checkand terminationslip, he finally conceded thatitwas "possible" he told Jinesw the trust set up forthat purpose.The contract also providesthat eachemploy.,e under the,acation PLin shall take not less than 5 consecutive daysvacation each y.ar and is tobe paid forthis pened from the fund.There isno s.iowing that Miller .,ver received this vacation pay.4 A )ant wa3not called as a witness.10 Sto-ms was not called as a witness in the proceeding.he was looking for Miller's tools.Amick's explanation forlooking for Miller's tools was that he had a request "some-where along the line" to see if he could find Miller's toolsand lock them up,but he could not identify the source ofthe request.As noted,Amick also conceded that by Marchhe had replaced Miller in his foreman's job.I find that the above conversation testified to by Jines,and reported by Storms to Taylor,did occur and furtherfind that Miller was terminated by Amick prior to Miller'slater application on or about March 8 to return to work. Inso finding I note not only that Jines'testimony concerningthis exchange impressed me as more credible than didAmick's,but also Amick's concession that he had replacedMiller in his foreman's job by March 8,thatMiller's nameceased to appear on the payroll after the week ending Feb-ruary 28,and that the payroll records reflect that Amick'scompliment decreased from a high of 29 employees for theweek ending February 14 to 21 employees for the weekending March 7,reflecting that Amick was in fact undergo-ing a reduction in his work force."On or about March 8,Miller visited the union hall to havehis work card renewed. (Miller's last card had an expirationdate of February 17.) Miller was told by Storms that hewould not issue Miller a new work card since the Union hadbeen told that Miller was terminated by Amick and thatthere were other men loafing. (No other reason was givenby Storms for refusing to issue Miller a new work card.)Miller protested that he had been out ill and on vacationand that Amick had a job for him.On that same day or thenext day Miller called Amick and indicated that he wantedto go back to work.12Amick told him that he could comeback to work and asked him if he had his working permit.Miller told Amick that he had gone to the union hall but didnot have his working permit.13Thereafter,Miller called Am-11Amick's payroll records reflect the following number of employees forthe period critical to this proceeding-For week ofFor weekofEmployeesFeb. 1429Feb. 2129Feb. 2825Mar 721Mar. 1420Mar. 2122Mar. 2823Apr. 426Apr. 1129Apr. 1830Apr 2529May 22012There was some controversy concerning when Miller returned from his"vacation"and the dates and number of times he visited the union hallduring the period between his call to Amick and his later visit to Anuck'soffice on March 31 Miller was a highly nervous witness and became so upsetthat several times while testifying it was necessary to recess to allow thewitness to compose himself and ultimately to excuse himself from the standas physically unable to continue.Miller's testimony as to dates and as to thesequence of events I find was not reliable. Miller's testimony is replete withinconsistencies in this regard as well as to the substance generally of whatoccurred during the various events involved herein.For this reason I havenot creditt^i Miller's testimony on disputed matters except in instances whereitwas supported by other evidence I deemed reliable.Amick testified withcertainty that he heard from Miller on or about March 8 and I credit histestimony in this regard.13Miller testified that Amick also stated he was sorry but didn't know whatto say about Miller's failure to get a working card and could recall nothingfurther of the conversation.Miller further testified, however, when GeneralCounsel attempted to refresh his recollection that Amick also stated he could LOCAL UNION 481, ELECTRICALWORKERS107ick on or about March 22 and asked if he could come backto work.Amick again asked Miller if he had his workingpermit.Miller replied that he did not have it,but wanted tonow if Amick was going to put him back to work. WhenAmick again pointed out that Miller did not have his work-ing permit,Miller asked Amick what he was going to doabout it.Amick then told Miller to come out to the job andthat he would either put him to work or terminate him.Another week went by and Amick heard nothing furtherfrom Miller.On March 31 Miller called Amick,advised himthat he, Miller,was on his way out to Amick's office and infact did show up later that day. Shortly after Miller arrivedat the office,Amick and Miller left for the Brockwayjobsitewhere they approached Jines,the steward on the job.At this point the record reflects a sharp conflict as to theexchange which then took place between Miller,Amick,and Jines;also whether Jines signed the termination slip inblank or it had been filled out with Miller's name and dateand the reason for the termination-i.e. "no working per-mit"-when Jines signed the slip. According to Amick hehad Miller's name and date typed on a termination slipbefore leaving the office.Amick's testimony (and Miller swas substantially the same)is that when Jines was told thatMiller had no working permit,Jines stated that he could notwork without a permit.Amick then told Miller that hecouldn't put him to work.When Amick asked Miller andJines what to put on the termination slip, Miller said noworkingpermit to which Jines agreed. Amick further testi-fied that he then wrote the words"no working permit" onthe termination slip as the reason for termination and thatitwas then signed by himself and Jines.Jines'account of the incident was substantially different.Jines'testimony was that Amick told him Miller was thereto go to work and asked if he,Amick, could put Miller towork without a referral Slip. 14 Jines initially testified that hereplied"No. That's up to you."Jines later testified on cross-examination that while it was not necessary to have a workpermit,he had not discussed it with Amick but merely saidthat it was up to Amick.Jines also testified that Amick thenstated that he had no work for Miller at that time and askedJines to sign a termination slip. According to Jines,when hereplied that he thought Miller had been terminated severalweeks earlier whenAmick hadbeen looking for his toolboxand had stated he was terminating Miller and sending himhis check,Amick stated that Miller needed the terminationslip for his unemployment compensation.Itwas Jines' fur-ther testimony that he had signed a blank termination slipand that this was not an unusual thing for him to do sincehe was not concerned with the reason for an employee'slayoff or termination.I find that the testimony of Amick and Miller concerningthis event was more credible than that of Jines.In so doingIhave considered Respondent's -vigorous argument thatAmick could offer no explanation for the fact that the rea-son for discharge was inpencil and the signatures were inink.However,I find it incredible that the steward who,along with the foreman,was required by contract to sign atermination slip would have no interest in the reason for ancome back to work if he wanted to, that he, Amick, had no objection to hisworking without a working card.I do not credit this testimony of Miller. Itis in direct contradiction to Miller's ownaffidavitand alsoAmick's testimonythat he employed only union members or persons with a work card, as thelater events on March 31 demonstrated to be the case.14 Jines appeared to use the term "referral slip" and "work permit" (orwork card)interchangeably,since,the usual procedure was to leave the refer-ral slip with the contractor and to present the temporary work card(or workpermit) with the steward when an employee reported for work, I find thatJines' testimony concerned not the referral slip but the temporary work cardemployee's layoff or termination and would frequently signa blank termination slip as Jines testified he oftentimes did.Furthermore, it makes no sense that Amick, who hadbrought Miller along to talk to the steward about his work-ing, upon being told by the steward that it was "up to [him]"would not have put Miller to work, particularly since thepayroll records reflect that Amick was adding personnelthat week.Following the exchange at the jobsite Miller was giventwo copies of the termination slip and Amick retained theoriginal.Miller left a copy of the termination slip at theunion hall and on that date filed the charge in the instantcase.On or about April 5, Miller visited the union hall to signthe out-of-work book which he did.15 On that date Stormscalled Taylor from his office telling him that Miller wasthere. Taylor went into the union meeting hall and spokewithMiller; Storms was present at the conversation onlypart of the time. Taylor asked Miller what he could do forhim and when Miller stated he would like a job, Taylorreplied that he would like some ex planation of the chargesthatMiller had filed against the union. Miller told Taylorhe went to the Board to file charges against Amick 16 andthat the man at the Board office had told him he had to fileagainst the Union and Amick.Taylor told Miller it was oddthat they had a problem since he, Taylor, had always doneeverything he could to help Miller. He reminded Miller thathe had arranged for Miller to go before the executive boardto make application for membership in the Union and thaton three occasions had sent Miller notices to appear beforethe examining board to take the journeyman wireman'sexamination. Miller admitted this was true, that he under-stood this, and that he had not taken the examination be-cause he was nervous. Miller then stated that he was goingto drop the charges against the Union, and Taylor repliedthat it was up to him. Miller said he would be back andTaylor replied that he would see what he could work out forMiller so far as a job was concerned. Taylor then askedMiller to sign the out-of-work book which Miller did.AlthoughMiller had said he would be back the nextmorning he did not return to the hall until the afternoon ofMay 6. At that time he told Taylor he had been to the Boardoffice and "a man" told him he could not withdraw thecharges."Miller then became ill, explaining to Taylor hehad ulcers, and told Taylor he would return the next day.However Taylor did not see Miller the next day or duringthe following week.15 In settingforth the events which occurred between Miller's filing of thecharge on March 31 and Miller's return to work for Amick on April 19, I haverelied on the testimony of Taylor whom I regardedas a more credible witnessthan Miller As previously indicatedin thisDecision I found Miller not tobe a crediblewitness andhave not relied on his testimony (unless otherwisesupported) where itconflictswith that of otherwitnesses. I find that theself-contradictionsinMiller'stestimony concerninghis visits to the unionhall during this period as well as what occurred,includingtheUnion'spurportedrefusal topermit himto signthe out-of-work book (which I do notcredit) demonstrates that his memoryas to theseevents was so thoroughlyconfusedas to provideno coherentor reliablebasis uponwhich afindingcouldbe based.Indeed Miller's testimonyon cross-examinationbecame sobefuddled, particularlyin relationto the Union's purportedrefusal to permithim to register that when he made references to letters sent by GeneralCounsel,counsel felt calledupon to statethe letterswere neversent and toremark that the witness "doesn't know what he is talkingabout as to someof these statements."16According to Miller he felt that Amick had done him wrong by notgiving him a terminationslip which he neededto geta job through the Union,a referencewhichI findwas to Amick's failure to give hima slip when hewas terminated in February.17Miller in testifying on rebuttal later explained he had been told that thewithdrawal of the chargewas within the discretionof theRegionalDirector. 108DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.Miller's return to work andsubsequent terminationOn or about April 15, the Respondent sent a telegram toMiller (with copies to the Board and Amick Electric) statingthat it had no objection to Miller's employment by Amickand asking that he report to the Union so that it might aidhim in his reemployment by Amick. On April 19 Millerreturned to workior Amick as a journeyman wireman. Mill-er worked until April 23. On that date Amick laid off 9 ofhis 23 electrical workers because of lack of work. Includedamong those selected for layoff was Miller and the twoother employees who were from other locals of the Interna-tional Union. The 14 retained employees were all membersof the Respondent Union.Amick testified on direct examination that before decid-ing on the emplo ees to be laid off he met in the snackbaron April 23 with Robertson,a generalforeman,18 and Stew-ard Jines. Amick further testified that Robertson recom-mended thatthe best menbe retained, and had prepared alist of those employees. Amick did not have a copy of thelist and testified that he could not state whether Miller wason Robertson's list.According to Amick, Steward Jinesrecommended that the "cardmen" or "union members" bethe employees retained on the 'ob. Amick also testified thathe "would have to say" that Miller was qualified to performthe work after April 23 and that he "probably" would havekept Miller on the payroll for a while if it had not been forJines' recommendation.The foregoing direct testimony of Amick did not stand upon cross-examination.While on direct examination Amickcreated theimpressionof uncertainty as to whether Miller'sname was ona list of employees recommended by Rob-ertson forretention, further questioning of Amick disclosedthat the purported list he referred to concerned only thoseemployees working directly for Robertson, that Miller at thetime was working for Bryant, the foreman of another crew,and that he was "positive" that Miller's name was not onRobertson's list.Amick further testified that he had conver-sations with Bryant about the layoff and that these occurredseparate from his conversation with Robertson. Amick con-ceded that StewardJines wasnot present when his conver-sation with Bryant occurred. Amick's testimony concerningthe conversation with Bryant (which follows) was self-con-tradictory:Q. Did [Bryant] make a list for you of the people hewanted to keep?A. No.Q. Did you ask him who he wanted to keep?A. No.Q. Did he tell you who he wanted to keep?A. Not that I can remember.Q. Did he tell you who he wanted to lay off?A. No, not that I can remember.Q. Did you have a conversation with him about thelayoff?A. Yeah.Q. What did you say to him about the layoff?A. Oh we talked about who was doing a goodjob andwho should we keep.Q. Did Bryant say that he wanted to keep Miller?A. I think we kept all but one person in Bill Bryant's18Robertson was not called as a witnesscrew.Q. Did he say that he wanted to keep Miller?A. He didn't say.Q. Didn't say anything about Miller?A. No.Jines on the other hand testified that he had a conversa-tion with Amick in which Amick said he had to terminatenine men and asked if Jines would sign the terminationnotices. Jines denied that anything was mentioned about"cardmen"orMiller.According to Jines he also had aconversation with Robertson in which Robertson statedthere was going to be a layoff and that he,Robertson, hadprepared a list of the names of employees to be laid off.Jines also testified that this list of Robertson included Mill-er, the two men from other locals, and members of Respon-dent Union. Jines testified that Robertson further statedthat he was going to turn in the list to Amick and he didn'tknow what Amick was going to do with it.I credit the testimony of Jines who impressed me as morecredible as to these events than Amick whose testimony Ifind was less than candid.Not only was Amick's testimonyat times evasive, misleading,and contradictory regardingthe method of selection which he followed,but his attemptto place the responsibility for the retention of union men ona remark made by Jines I find was less than persuasive. Ifind that Jines made no such statement to Amick and thatthe list prepared by Robertson which did include Miller wasa final list of employees whom Robertson was recom-mending be laid off.Thereafter on May 26,Amick signed an informal settle-ment agreement disposing of the charges Miller had filedagainst him and in accordance with its terms Miller wasreturned to work for several days in May after which he wasagain laid off. Under the terms of the settlement agreementAmick assumed joint and several liability for any backpayowing to Miller. 9Analysis, AdditionalFindings,and ConclusionsFor the reasons set forth below,I conclude that the Gen-eral Counsel failed to prove the allegations of the complaintby a preponderance of credible evidence.As noted, the lawfulness of the exclusive hiring hall provi-sions of the contract and the requirement that an employeewho has been terminated or laid off be required to registerand referred out in order of the appropriate group and dateof registration is not questioned.General Counsel failed to adduce any evidence thatppref-erence in referral was afforded to union members.More-over,the evidence adduced as to the alledgely unlawfulrequirement that an employee'scontinued employmentonce on a job is conditioned on the reissuance of an updatedtemporary work card turned substantially on the evidencepertaining to Miller.Thus, there was no evidence adducedthat the steward had at any time checked the temporarywork card of employees working on the job or that anyemployee was laid off or terminated from any job becauseof his failure to have a current working card. General Coun-sel however,urges in his brief that the "plain langguage" ofarticle IX(b) of Respondent's bylaws describing the dutiesof the steward demonstrates that an updated card was need-ed for continued employment on a job.Section IX(b) re-quires that the steward"see that union membership isencouraged and all workmen at their respective shops orjobs have paid up dues receipts or valid working cards of the19At the time of the hearing Miller was employed by Central ElectncCompany, a job to which Miller testified he required no work card. LOCAL UNION 481, ELECTRICAL WORKERSlocalUnion." However, I find that the General Counsel's"plain language" argument in and of itself, or in connectionwith the other evidence which related to Miller, is insuffi-cient to establish this complaint allegation or GeneralCounsel's argument in support thereof. The language reliedon is in itself insufficient since it may be read, as attestedto by Taylor, as setting forth the requirement, consistentwith the hiring hall procedure that the nonunion memberreporting to a job initially present the steward with a validworking card as evidence that he has been referred from thehall. The other arguments relied on by the General Counselrelate to the Union's refusal to issue Miller a temporarywork card on March 8.I now turn to my conclusions as to the lawfulness of thisunion conduct which the General Counsel argues causedthe chain of events which precluded Miller from obtainingwork for Amick on and after that date.Based on the credible evidence in this record it is myconclusion that the reason Miller failed to obtain work fromAmick after March 8 was the Union's refusal to refer himand issuehim a work card. The question, however, as I havenoted earlier, is whether the Union's refusal to issue thework card was lawful in the circumstances. Miller was ab-sent from his job for several weeks during which time Amickwas reducing his complement. The Union had been in-formed that Miller was being terminated through Amick'sconversation with Steward Jines, which in turn was reportedthrough Storms' daily reportsto BusinessAgent Taylor.Indeed, apart from the credibility resolution which I havemade adverse to the General Counsel's witnesses, the salientfacts supporting the finding that Miller was in fact terminat-ed before March 8 are documentary and the testimony ofAmick, himself. Thus the Company s payroll records dem-onstratethat after carrying Miller as "off" or "off work" for2 weeks he was dropped from the payroll after the weekending February 28. 20 And Amick himself admitted thatbefore he next heard from Miller on or about March 8, hehad already replaced Miller as foreman. Having found thatMiller was terminated prior to March 8, Storms' refusal toissueMiller the work card for this reason was fully consis-tent with the exclusive hiring agreement between Amickand the Union. There were other employees seeking workat the time and as a terminated employee Miller was re-quired toregisterand be referred in order. In Miller's cir-cumstanceshe could not be referred to a job with Amick outof order without breaching the hiring hall agreement. Forthis reason no updated card to present to the steward couldbe issuedsince it would have constituted evidence to thetob steward that Miller had been referred from the hiringan 21Furthermore, when Miller persisted in his individual at-tempts to return to work for Amick without a referral orwork permit from the Union, the steward, Jines, during hisencounter with Amick and Miller on March 31, under-standably viewedMiller as anemployee previously termi-nated. For it was Jines to whom Amick had stated morethan a month earlier thathe was terminatingMiller.It is inthis context that Jines'statementsand the March 31 termi-20 Employee Gillian,a member of Respondent,who admittedlywas termi-nated, had been carried on the recordsof the Companyas "offsick" andthereafter dropped fromthe payrolldust a week earlier than Miller.2i It is noteworthy that, despite Miller's own testimony that Storms toldhim at the time that Miller could not be issued a card because he had beenterminated and that other men were loafing,the General Counseladducedno evidencenor did heurge in his briefthatthere wasany otherreason forthe Union'srefusal to issue Milleran updatedworking card as theUnion haddone throughout Miller's continuous employmentwith Amickfor more than2 years.109nation slip he signed must be considered.Viewing Miller asa previously terminated employee,Jines took the positionthat without a work card(evidencing a proper referral fromthe hall)Miller could not be put to work.And I find thatwhen Amick asked what to put down on the "termination"slip (which had not been presented for Jines'signature earli-er when Miller had in fact been terminated)Jines agreed tothe words"no work permit"since that was the reason thatMiller was not being put to workthat day.In the circum-stances in which the incident occurred I find that Jines'concurrence in signing the termination slip obviously didnot reflect either that this was the reason for the originalterminationin Februaryor the fact that Miller,alreadyseparated from Amick's employment,was being "terminat-ed" for this reason.Rather Jines' statements and the slip hesigned was evidence merely that Miller as a terminatedemployee was being refused employment on March 31 forlack of a workcard,reflecting his lack of referral from theexclusive hiring hall.Jines' conduct was therefore in accordwith the contract's provisions and lawful.SeeMillwrightsand Machinery Erectors,Local 2471 (Otis ElevatorCo.),135NLRB 79;CarpentersLocal 1849 (Williams H. Parker),161NLRB 424.Finally,I conclude that the preponderance of credibleevidence does not establish that Miner's selection for layoffduring the economic reduction in force onApril 23 wascaused by the Respondent Union or was pursuant to anyargument or practice between the employer and the Union.There was no credible evidence that any official of theUnion had contacted Amick between the time Miller re-turned to work on May 20 and his layoff on May 13. Jines'only role was to sign the termination slips when they werepresentedto him by Amick.There was no evidence pre-sented as to the criteria used in the earlier layoffs in Marchwhen Amick underwent a severe cut in complement whichmight have shed some light on any practice if it existed.Indeed,while not developedby counsel,so far as this recorddiscloses the two employees from other locals-the Coxes-were retained throughout these cuts while at least one ofRespondent'smembers,Gillian,was terminated. Apartfrom Amick's attempt to ascribe to Jines the recommenda-tion that the employer keep the"card men"or "union mem-bers," which I have not credited-and even as to this allegedsuggestion Amick stated only that he"probably" wouldhave retained Miller-Amick's own testimony is that heconsulted the foremen of his two crews regarding the layoff.Robertson recommended that he keep the best men. InAmick's conversation withMiller's foreman, Bryant, atwhich Jines admittedly was not present,Amick and Bryantdiscussed who was doing a goodjob and who should bekept.During his conversation withBryant,Amick admittedthatMiller's name was not mentioned.All the foregoingsuggests that the criteria followed for retentionby Amickrelated to the employee's ability. In any event there is nosuggestion that during his conversation with Bryant thatunion considerations were discussed.The only evidencewhich raised the suspicion that nonmembership in Respon-dent was used as a factor in the selection for layoff is thatthe two employees from other union locals and Miller, anonmember,were included in the nine men laid off.Howev-er, inasmuch as the layoff constituted about 40 percent ofAmick's complement of 23 employees, this factor in itselfwould be insufficient in my view to constitute a preponder-ance of evidence.Nor do I believe that Amick s retentionof less "senior"men is sufficient to establish that Miller'slayoff resulted from a preference for Respondent's mem-bers.There is no contract provision for seniority in employ-ment during layoff and, furthermore,Miller having been 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminated at an earlier date in February was returned towork as a new employee performing work,so far as it ap-pears,different from that he had previously done since Am-ick had replaced him in his position as foreman.In sum,whatever the criteria used by Amick in selectingmen for layoff,the credible evidence did not establish thatthe Union caused or attempted to cause Miller's layoff onApril 23 either directly at that time or pursuant to an under-standing,practice,or arrangement with Amick wherebyRespondent'smembers were afforded preferential treat-ment in job retention,or because Miller filed charges underthe Act.CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin themeaningof the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Union has not engaged in the unfair labor prac-tices alleged in the complaint.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERThe complaint is dismissed in its entirety.